           Case 1:16-cv-09528-AJN Document 167 Filed 08/31/21 Page 1 of 2




UNITED STATES DISTRICT COURT                                                   8/31/2021
SOUTHERN DISTRICT OF NEW YORK


  Snead,

                         Plaintiff,
                                                                      16-cv-9528 (AJN)
                 –v–

  Lobianco, et al.,                                                         ORDER

                         Defendants.




ALISON J. NATHAN, District Judge:

       As the Court explained in its June 23, 2021 Order, see Dkt. No. 154, the Southern District

of New York has adopted a centralized calendaring system for jury trials during the COVID-19

pandemic. Under the system currently in place, the Clerk’s Office schedules up to three jury

trials to begin on each day of jury selection: a primary case and up to two back-up cases that may

proceed in its place if the primary case does not go forward. The Clerk’s Office also schedules

up to four cases for each week as “trial ready.” These cases may proceed if both the primary and

backup cases for one of the days during the week do not go forward.

       At the parties’ request, the Court set a tentative trial date in this matter for October 25,

2021. Dkt. No. 154. The Court accordingly requested a jury trial for that date. The Clerk’s

Office has now notified the Court that this case has been scheduled as the secondary back-up

case for October 27, 2021. That means the case will proceed if the primary case and primary

back-up case scheduled for that day do not go forward.

       The parties must therefore be trial ready for that date. As soon as the Court confirms

whether the matter will proceed during the week of October 27, 2021, it will inform the parties.
         Case 1:16-cv-09528-AJN Document 167 Filed 08/31/21 Page 2 of 2




If the case cannot proceed during the week of October 27, 2021, the Court will seek another jury

trial date for as soon as possible thereafter.

        Within one week of this Order, the parties should file a joint letter informing the Court of

whether they wish to remain as a secondary back-up case for October 27, 2021. If not, the

parties should propose trial dates starting in February 2022.



        SO ORDERED.


     Dated: August 30, 2021
            New York, New York
                                                       ____________________________________
                                                                 ALISON J. NATHAN
                                                               United States District Judge
